Case: 22-10406        Document: 00516573622             Page: 1     Date Filed: 12/09/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                      No. 22-10406
                                                                                     FILED
                                                                             December 9, 2022
                                    Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
   United States of America,

                                                                    Plaintiff—Appellee,

                                            versus

   Miguel Munoz-Huerta,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:15-CR-30


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Following a plea of guilty, the district court sentenced defendant-
   appellant Miguel Munoz-Huerta to 235 months confinement and four years
   of supervised release. Munoz-Huerta moved to reduce his sentence under
   18 U.S.C. § 3582(c)(1)(A) – the compassionate release statute. Concluding
   that § 3582(c)(1)(A) was not the proper procedural mechanism for the relief



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10406     Document: 00516573622           Page: 2     Date Filed: 12/09/2022




                                    No. 22-10406


   sought, the district court construed the motion as one brought under 28
   U.S.C. § 2255 and afforded Munoz-Huerta the opportunity to “either (1)
   withdraw the document that the Court recharacterized as a Section 2255
   motion or (2) file an amended motion on the Court’s Section 2255 form that
   included all grounds for relief he believed were available to him.” Munoz-
   Huerta withdrew the motion. He then filed another motion to challenge his
   sentence, again under § 3582(c)(1)(A). The district court dismissed the
   motion without prejudice and, for the second time, advised Munoz-Huerta
   that he could properly challenge the validity of his sentence under § 2255.
   Munoz-Huerta appeals that dismissal.
         In his appellate briefing, Munoz-Huerta expressly states that he is not
   moving the Court to modify his sentence under § 2255, but under §
   3582(c)(1)(A). He contends that § 3582(c)(1)(A) is a proper vehicle for
   sentence reduction in light of the First Step Act of 2018, which amended §
   3582. In United States v. Shkambi, we explained:
         Before the FSA [i.e., the First Step Act] amendment, the
         relevant provision of § 3582 read: “[T]he court, upon motion
         of the Director of the Bureau of Prisons, may reduce [a
         prisoner’s] term of imprisonment ....”                 18 U.S.C.
         § 3582(c)(1)(A) (2012). The FSA amended that text to read:
         [T]he court, upon motion of the Director of the Bureau of
         Prisons, or upon motion of the defendant after the defendant has
         fully exhausted all administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of
         the defendant’s facility, whichever is earlier, may reduce [a
         prisoner’s] term of imprisonment ....




                                          2
Case: 22-10406     Document: 00516573622          Page: 3   Date Filed: 12/09/2022




                                   No. 22-10406


          18 U.S.C. § 3582(c)(1)(A) (2018) (italics indicating
          amendment).
   993 F.3d 388, 391-92 (5th Cir. 2021). Accordingly, we observed that the First
   Step Act’s amendment allowed for a defendant to move the court to reduce
   his or her term of imprisonment under § 3582(c)(1)(A). Id. at 392.
          That is what Munoz-Huerta seeks to do here. And he should have the
   opportunity to have the merits of his § 3582(c)(1)(A) motion heard by the
   district court and the relevant compassionate-release standards applied.
   Therefore, we REVERSE and REMAND for proceedings consistent with
   this opinion.




                                         3